Per Curiam. Appellant, Jamie Darnell Lee, by his attorney, Mickey Buchanan, has filed a motion for an extension of time in which to file his record and writ of certiorari to complete the record. On April 27, 1998, Lee, through his counsel, filed a motion to request an extension of time in which to file his record and writ of certiorari to complete the record. The court granted the motion until June 13, 1998. This extension was described as a “final extension.” On June 5, 1998, the supreme court clerk’s office received notice that because the court reporter’s husband had recently passed away, the record would not be completed by June 13, 1998. Lee then requested a second extension on June 11, 1998, and it was granted until July 13, 1998. Lee filed this third motion for an extension on July 10, 1998.  It is not the practice of this court to grant extensions as a matter of course after a final extension has been given. Bell v. State, 332 Ark. 432, 961 S.W.2d 36 (1998) (per curiam). However, we recognize that certain extenuating circumstances, such as are present in this case, are unavoidable, and the appellant should not be denied his right to an appeal based on those circumstances. A final extension of thirty days is therefore granted.